DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 7 in the reply filed on 12/13/21 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 8,012,613) in view of Das et al. (US 2008/0268292).
Regarding claim 1, Takahashi discloses a magnetic recording medium comprising a nonmagnetic substrate (1), a soft magnetic layer (2), at least one seed layer (3) (col. 5, lines 35-36), which corresponds to the claimed first and second seed layers, a Ru underlayer (4) (col. 7, lines 25-26), and a perpendicular magnetic recording layer (5) (Fig. 1).  Takahashi discloses that 
Das discloses a magnetic recording medium comprising a seed layer between a Ru underlayer and a SUL, wherein the seed layer comprises of h-BN (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi’s hexagonal nitride lower seed layer to be of a hexagonal-BN, since Das discloses that this is a suitable HCP seed layer materials [0016] in order to contribute high data density [0004].  
Or alternatively, Takahashi discloses the claimed invention except that it uses AlN or nitride instead of h-BN.  Das shows that h-BN is an equivalent structure known in the art (Table 1). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute AlN or nitride for BN in the invention of Takahashi.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 2, Takahashi discloses the crystal grain size as claimed (col. 6, lines 40-42).
In re Malagari, 182 USPQ 549.
Regarding claim 4, Takahashi discloses that the soft magnetic layer has an amorphous structure (col. 6, lines 1-2).
Regarding claim 7, Takahashi discloses a magnetic recording and reproducing apparatus as claimed (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





Linda Chau
/L.N.C/Examiner, Art Unit 1785        

/Holly Rickman/Primary Examiner, Art Unit 1785